DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the current amendments. Thus, a new rejection follows below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification fails to provide support for the following claim 
Claims 2-13 depend on claim 1. Therefore, claims 2-13 are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feltham US 2015/0030514 in view of West et al. (hereinafter West) US 2006/0280028.
Regarding claim 1, Feltham discloses a probe holder comprising: a holder base (sensor manifold 14 which has a plurality of  ports 16 and 18 for receiving and permitting a sensor probe 60 to access the interior of a processing chamber) for positioning a probe holder (stem 20) such that the probe (sensor probe 60) is at least partially engaged through a flexible container (processing chamber 12) wall for biotechnological uses as discussed in at least paragraphs 26-27, and at least one probe positioning means (cable tie 58 which may be used to releasably attach the probe 60 to stem 20) as discussed in at least paragraphs 26-27, configured to position the at least one probe such that the probe extends in a probe extension direction as shown in at least Figs 3 and 4; wherein the probe positioning means (cable tie 58) is positioned on the holder base as shown in Figs. 1 and 4 such that a position of the probe (60) is variably adjustable in a probe extension direction (see paragraphs 26-36).
Feltham does not explicitly disclose a rigid receiving container for receiving a container comprising a flexible container wall.
West discloses a rigid receiving container (support housing 12) for receiving a container (flexible bag 32) comprising a flexible container wall (opening 36) as discussed in at least paragraphs 28-29; a probe holder (mixer 30/housing 54) as discussed in at least paragraph 39 
It would have been obvious to one of ordinary skill in the art to modify Feltham with a rigid receiving container as taught by West in order to secure the flexible bag and prevent punctures to the flexible bag during processing therefore, avoiding leaks from the chamber formed by the flexible bag.
It is noted that apparatus claims cover what a device is, not what a device does or how it is to be used (e.g. variably adjusting direction of a probe). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 2, as to the intended use limitation (automatically setting the position of the probe), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 3, as to the intended use limitation (supporting the entire weight of the probe), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view 
Regarding claim 4, as to the intended use limitation (such that at least one probe head of the probe is freely directed out of the probe positioning means and in the probe extension direction towards the processing chamber), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim in view of Figs. 3 and 4.
Regarding claim 5, Feltham discloses wherein the probe positioning means (cable tie 58 to releasably attach the probe) is configured to house the probe with a form fit and/or a force fit as shown in Figs 1 and 4 and discussed in at least paragraph 33. 
 Regarding claim 6, Feltham discloses wherein the holder base (sensor manifold, 14) has an attachment bar (outer skirt 44), onto which the probe positioning means (cable tie 58) is positioned such that the position of the probe (60) may be variably adjusted in the probe extension direction as shown in at least Fig. 4 and discussed in at least paragraph 33.
Regarding claim 7, Feltham discloses wherein the probe positioning means is positioned on the attachment bar such that the probe positioning means may be rotated around the attachment bar. In the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim in view of Figs. 1-2 and 4.
Regarding claim 8, Feltham discloses wherein the attachment bar is positioned in at least an attachment region, on the probe positioning means, in a direction substantially perpendicular to the probe extension direction as shown in Fig. 4 reproduced next.

    PNG
    media_image1.png
    900
    1013
    media_image1.png
    Greyscale

Regarding claim 9, Feltham discloses probe positioning means (cable tie 58) has an attachment means, with which the probe positioning means may be attached to the attachment bar by means of a form fit and/or a force fit. It is the position of the Office that the cable tie/zip tie of Feltham implicitly discloses an attachment means (see Fig. 2 reproduced next).

    PNG
    media_image2.png
    913
    814
    media_image2.png
    Greyscale

claim 10, Feltham does not explicitly disclose wherein the attachment bar has a plurality of probe positioning means positioned thereon for respectively positioning at least one probe. However, Feltham does disclose a plurality of attachment bars (outer skirt 44), each comprising a probe positioning means (cable tie, 58) positioned thereon for respectively positioning at least one probe (60) as discussed in at least paragraphs 27, 29 and 33. Thus, it would have been obvious to one having ordinary skill in the art to provide an attachment bar with a plurality probe positioning means on the, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
As to the intended use limitation (adjusting the position of the probe), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 11, Feltham discloses wherein the holder base (sensor manifold 14) has at least two attachment bars (outer skirt 44 on ports 16 and 18) as discussed in at least paragraphs 27 and 29, on which at least one respective probe positioning means (cable tie 58) is positioned for positioning a respective at least one probe (60) as shown in Figs. 1-2 and 4.  As to the intended use limitation (adjusting the position of the probe), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 12, as to the intended use limitation (adjusting the probe positioning means), the device disclosed by Feltham in view of West is structurally the same as the instantly 
Regarding claim 13, Feltham does not explicitly disclose a tongue engaging in the groove of the holder base wherein the groove and the tongue extend approximately in parallel to each other in the direction of the outer surface.
 However, Feltham does disclose wherein the holder base (sensor manifold 14) has a groove (port 16, 18 and 19). Feltham also discloses female end 62 and male end 70 may be releasably attached to each other using the female and male latching members 64, 71 as discussed in paragraph 36 and shown in Figs. 1 and 3-4. It is the position of the Office that the female end and male end of Feltham is a functional equivalent to a tongue and grove. Therefore, it would have been obvious to one of ordinary skill in the art to provide female and male latching members on the holder base in order to allow the probe to be positioned as simply and precisely as possible thus avoiding time consuming re-adjustment of the probe(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799
/LYDIA EDWARDS/
Examiner
Art Unit 1799